464 So. 2d 587 (1985)
Patricia WOLACK, Appellant,
v.
STATE of Florida, Appellee.
No. 83-1822.
District Court of Appeal of Florida, Fourth District.
February 6, 1985.
Rehearing Denied March 27, 1985.
*588 Richard L. Jorandby, Public Defender, and Tatjana Ostapoff and Gary Caldwell, Asst. Public Defenders, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction and sentence. In doing so we reject appellant's claims of error in the trial court's disallowance of the testimony of a West Virginia police officer as to the reputation for truth and veracity of a state's witness. It appears that the officer's knowledge of the witness's reputation was gained solely through the officer's official position. We do not believe the trial court erred in ruling this to be an insufficient basis upon which to predicate reputation testimony. See Stripling v. State, 349 So. 2d 187 (Fla. 3d DCA 1977). In addition, we believe any potential error to be harmless in view of the fact that another West Virginia police officer, who had known the state's witness prior to becoming a police officer, testified extensively as to his negative opinion of the witness's truth and veracity and acknowledged that other police officers shared this opinion. We also reject appellant's claim of error in the trial court's refusal to give an instruction to the jury that mere presence at the scene of a crime is insufficient to prove guilt. In our view the import of such an instruction was well covered by the trial court's instruction on principals which clearly would not permit a finding of guilt predicated on a mere showing of presence at the scene. We have also considered the issue raised by appellant in her supplemental brief and we hold that the prosecutor's comment in opening statement about the absence of a missing person's report did not constitute an improper comment on the appellant's constitutional right to remain silent. Cf. Nelson v. State, 416 So. 2d 899 (Fla. 2d DCA 1982).
ANSTEAD, C.J., DELL, J., and GEIGER, DWIGHT L., Associate Judge, concur.